Citation Nr: 1002804	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  06-11 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin condition to 
include melanoma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to 
October 1945.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida. 

In August 2007, the Board denied the Veteran's claim.  The 
Veteran appealed this denial to the Court of Appeals for 
Veterans Claims (Court) and in July 2009, the Court vacated 
and remanded the Board's August 2007 decision.  The case has 
now returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The July 2009 Court decision found that the Board's August 
2007 decision did not include a sufficient explanation as to 
why a VA examination was not necessary to determine the 
nature and etiology of the Veteran's claimed skin condition.  
Upon further review of the evidence, the Board finds that the 
a VA examination is required by VA's duty to assist. 

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The threshold for getting an examination under 
the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

Upon separation examination in October 1945, the Veteran was 
found to have several small scars and tropical ulcers on his 
skin.  In addition, he was treated for instances of melanoma, 
basal cell carcinoma, and other skin conditions in the 1980s 
and 1990s with the a fairly recent excision of basal cell 
carcinomas from his scalp in May 2005.  The Veteran has also 
consistently reported having large amount of sun exposure 
during his active duty service in the South Pacific.  The 
evidence of a skin condition both before and after service, 
as well as the Veteran's reports of excessive sun exposure 
during service are sufficient to trigger VA's duty to provide 
a VA examination.  Therefore, upon remand, the Veteran should 
be provided a VA examination to determine the nature and 
etiology of the claimed skin condition.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
dermatological examination.  The claims 
folders or copies of relevant evidence 
from the claims folders, and a copy of 
this remand, must be made available to 
and be reviewed by the examiner.  

After reviewing the claims folder, the 
examiner should proffer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or better probability) that 
any current skin condition is the result 
of the Veteran's sun exposure during 
active duty service.  

The examiner should provide the full 
rationale for any stated opinion and 
reference the specific facts relied upon 
in reaching his or her conclusion. 

2.  If the benefit sought on appeal is 
not granted, the agency of original 
jurisdiction should issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



